EXHIBIT AMENDED AND RESTATED EMPLOYMENT AGREEMENT AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of December 30, 2008 by and between Greenlight Capital Re, Ltd. (the “Company”), Greenlight Reinsurance, Ltd. (the “Subsidiary”) and Tim Courtis (“Executive”). WHEREAS, the Company and the Subsidiary (referred to collectively herein as the “Employer”) previously entered into an employment agreement with Executive dated as of May 1, 2006 (the “Prior Agreement”) pursuant to which Executive serves as the Chief Financial
